In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1465V
                                    Filed: September 5, 2018
                                         UNPUBLISHED


    BANGONE THIRAKUL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA);
    HUMAN SERVICES,                                          Subacromial Bursitis, Tendonitis, and
                                                             Impingement Syndrome
                       Respondent.


Steven I. Kastner, San Diego, CA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On October 6, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including a Shoulder Injury
Related to Vaccine Administration resulting from an influenza vaccination received on
October 13, 2014. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
       On September 4, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent asserts that petitioner’s alleged injury is not
consistent with SIRVA because her pain was not limited to the shoulder in which the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
vaccination was administered; however, respondent has concluded that petitioner’s
subacromial bursitis, tendonitis, and impingement syndrome were caused-in-fact by her
October 13, 2014 flu vaccination. Id. at 7. Respondent further agrees that he has not
identified any other cause for petitioner’s injury and that the medical records
demonstrate that she suffered the residual effects of her condition for more than six
months. Id. Therefore, respondent concedes that “petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                s/Nora Beth Dorsey
                                Nora Beth Dorsey
                                Chief Special Master